Citation Nr: 0205752	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  98-17 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for left ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from August 1981 to August 
1984.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  Although 
the issue of entitlement to service connection for low back 
disability was initially included in the veteran's appeal, 
the veteran withdrew this issue from his appeal in October 
2001.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable determination of the issue on appeal have been 
obtained.  

2.  The veteran currently has left ankle disability to 
inservice injuries.  


CONCLUSION OF LAW

Left ankle disability was incurred in active duty.  
38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
since the RO's most recent consideration of the veteran's 
appeal, regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The Board will assume for the 
purpose of this appeal that the liberalizing provisions of 
the VCAA and the implementing regulations, to include the 
notice and duty to assist provisions, are applicable to the 
issue on appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board has found the evidence currently of record to be 
sufficient to substantiate the veteran's claim.  Therefore, 
no further development is required to comply with the VCAA or 
the implementing regulations, and no useful purpose would be 
served by remanding the case for RO consideration of the 
veteran's claim in light of the regulations implementing the 
VCAA.  

Factual Background

The service medical records reveal that in October 1981 the 
veteran fell on his left ankle while playing basketball.  An 
examination revealed decreased range of motion and edema of 
the lateral aspect of that ankle.  The assessment was a left 
ankle sprain and he was given medication and an ace wrap.  

In March 1983 the veteran presented with a history of a 
twisting injury of his left ankle two-days earlier.  On 
examination there was decreased range of motion and edema of 
the lateral aspect of that ankle.  He stated that he could 
feel something "popping inside."  He was referred for an X-
ray to rule out a fracture.  

When evaluated in conjunction with X-rays being taken, which 
were negative for a fracture, it was reported that he had 
injured his left ankle the night before while playing 
basketball.  He had pain and swelling at the lateral aspect 
surrounding the malleolus.  On examination there were 
tenderness, effusion, and limitation of motion but no 
instability or ecchymosis.  The assessment was acute 
inversion trauma of the left ankle.  

Six days later, in March 1983, it was noted that the veteran 
still had some residual effusion at the lateral aspect of the 
ankle, probably due to restrictive bandaging.  The assessment 
was a resolved left ankle sprain.  He was to return to duty 
onboard ship but was to limit prolonged standing and walking 
for 5 days.  

Only a portion of the report of the examination for service 
discharge is available and it reveals that the veteran's feet 
and lower extremities were normal.  No adjunct medical 
history questionnaire, if one was completed, is on file.   

Records of the veteran's service in the Navy Reserves are on 
file and are negative for evidence of left ankle disability, 
except that in a September 1992 medical history 
questionnaire, in conjunction with an annual examination, the 
veteran reported having fractured his left ankle in 1983 and 
that it had been casted for four (4) weeks.  He had aches 
without swelling and the disorder was not considered 
disqualifying.  

On VA examination in May 2001, the examiner diagnosed a 
history of a severe left ankle sprain with current residuals 
of pain, decreased range of motion, intermittent swelling, 
stiffness, fatigability, lack of endurance, and altered 
sensation.  

A June 2001 X-ray revealed a small ossicle at the inferior 
tip of the medial malleolus which was a normal variant.  The 
remainder of the bony structures were intact and the soft 
tissues were normal.  An MRI revealed no abnormality except 
for edema of the subcutaneous tissues adjacent to the lateral 
malleolus and fluid within the ankle joint and talonavicular 
joint space but no acute fracture.  

On VA examination in June 2001, the assessment was functional 
instability of the left ankle from a severe ankle sprain 
during service.  

At the October 2001 hearing before the undersigned the 
veteran testified that he had had constant left ankle pain, 
which fluctuated in severity, since his inservice left ankle 
injuries (page 3).  He had seen Dr. Kessler about his left 
ankle within a few months after discharge from active 
military service but that Dr. Kessler was deceased (pages 5 
and 6).  He had not had any post service injuries of his left 
ankle (page 6), and records of Dr. Kessler were no longer 
available (page 7).  It was asserted that although the RO had 
denied the claim because the diagnoses on the VA examinations 
in 2001 were based solely upon a history related by the 
veteran, the claims file was available for review by at least 
one of those examiners.  

Private clinical records of Dr. Jeffers and Lindy were 
submitted by the veteran at the October 2001 hearing, along 
with a waiver of initial consideration of that evidence by 
the RO.  An August 2001 treatment record of Dr. Lindy 
reflects that the veteran complained of left ankle pain and 
having injured that ankle during military service seventeen 
or eighteen years earlier.  The impression was chronic 
lateral ankle instability and he was to be given an ankle 
corset.  In a September 2001 letter Dr. Jeffers stated that 
he had evaluated the veteran for ankle pain which the veteran 
reported had been present for a number of years and 
apparently was a result of an injury that occurred during 
military service.  

Analysis

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. § 1131.  Service connection may be granted for a 
disease initially diagnosed after service discharge when all 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).  

It is undisputed that the veteran had two injuries of his 
left ankle during military service.  The Board has found the 
veteran's testimony concerning a continuity of left ankle 
pain following service to be credible.  In addition, the 
record contains competent medical evidence of current 
residuals of the service injuries.  Therefore, the Board is 
satisfied that the evidence supportive of the claim is at 
least in equipoise with that against the claim.  Accordingly, 
service connection is warranted for the veteran's current 
left ankle disability.


ORDER

Service connection for left ankle disability is granted.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

